Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 10, 2014

                                      No. 04-13-00665-CV

                            IN THE INTEREST OF R.S.D. a child,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-00894
                         Honorable H. Paul Canales, Judge Presiding

                                         ORDER
         This accelerated appeal was abated to the trial court on February 3, 2014 for the purpose
of holding a hearing and making a determination of the date on which appellant or her attorney
first either (i) received the district clerk’s notice of the signed judgment or (ii) acquired actual
knowledge of the signed judgment. See TEX. R. APP. P. 4.2(a), (c) (extending the appellate
timetable for perfecting an appeal due to lack of notice of the signing of the judgment); TEX. R.
CIV. P. 306a(4). Our abatement order instructed the trial court to require appellant’s appointed
attorney, Mr. David Kaliski, to appear at the hearing; a copy of our order was also sent to Mr.
Kaliski. The supplemental record shows the trial court notified Mr. Kaliski of the February 26,
2014 hearing date, but he failed to appear at the hearing. In addition, despite the trial court’s
order that arrangements be made to permit appellant, who is incarcerated, to appear at the
hearing by audio or video, appellant was not present at the hearing. At the conclusion of the
hearing at which only the attorney ad litem for the child and attorney for the Department of
Family and Protective Services appeared and participated, the trial court stated on the record that
it would continue the hearing to another date so that appellant and Mr. Kaliski could participate.

         Subsequently, the trial court entered partial findings of fact on March 3, 2014 and March
12, 2014, finding that: (1) the trial on the merits was heard on June 21, 2013 and judgment was
orally rendered in open court at the conclusion of the trial that day; (2) all parties and their
attorneys were present in person or by telephone at the trial; (3) the final judgment was signed on
July 17, 2013; (4) the district clerk sent written notice of the signing of the judgment pursuant to
Rule 306a(3) to all the attorneys of record, including Mr. Kaliski, on July 18, 2013; (5) the
district clerk sent two written notices of the signing of the judgment to appellant on July 18,
2013; and (6) the attorney ad litem for the child received the notice of judgment in July 2013.
The trial court noted that it was unable to determine if the written notice of judgment was
actually received by appellant or her attorney, Mr. Kaliski, and stated it would schedule another
hearing in which appellant and her attorney could participate.

    In view of the incomplete nature of the record and the court’s findings, the trial court is
ORDERED to set another hearing on this matter as soon as practicable and to take appropriate
steps to ensure that appellant participates in the hearing either in person or by audio/video.
Appellant’s current address is: Tamara Bramlett, #1806738, Lockhart Facility 3E-102, P.O. Box
1170, Lockhart, Texas 78644. However, appellant has recently notified this court that she is
being paroled and is scheduled to be released sometime between now and April 28, 2014.
Appellant’s home address after her release on parole will be: 3609 W. Joby, Apt. 2, Edinburg,
Texas 78541.

        It is further ORDERED that attorney of record for appellant, Mr. David Kaliski, MUST
APPEAR at the hearing on this matter in the trial court. If DAVID KALISKI fails to appear at
the hearing, he will be ordered to appear and show cause in this Court why he should not
be held in civil or criminal contempt or otherwise sanctioned. The Clerk of this Court is
instructed to send a copy of this order to DAVID KALISKI by certified mail, return receipt
requested.

       It is further ORDERED that the trial court clerk prepare and file a supplemental clerk’s
record containing the trial court’s written findings concerning the date when appellant or her
attorney first either received notice or acquired actual knowledge that the judgment was signed
pursuant to TEX. R. APP. P. 4.2(c), and the court reporter prepare and file a reporter’s record of
the hearing, in this Court within thirty (30) days from the date of this order. All other appellate
deadlines are suspended pending further order of the court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court